Title: To Benjamin Franklin from Benjamin Vaughan, 30 July 1779
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
London, July 30th, 1779.
I have not been able to bring our business to a conclusion within a sheet, and I choose to send the whole together: It cannot now be more than a week. The Bp. of St. A. has given another motto for a head that is engraved;— “Non sordidus auctor naturœ verique.”
I hope I am not usually presumptuous or sanguine; but I guess you will not be displeased with what follows your Aurora Borealis. It will not in many respects probably be novel to you, but you will like to see others so well entering into your systems, even where not expressed in your writings. You will easily see that a thousand corollaries may be drawn from what is done: and indeed I have already got at a great number.— Pray did the Duc de Chaulnes ever shew you a letter I sent him out of the Public Advertiser signed A. B. upon the subject of Wilson’s experiments? There were errors in that paper, but some novelties: You may guess the author. It was about Novr. 1777.— I am sorry to tell you that Mr. Henly very deliberately cut his throat. He died in good circumstances.
Pray did you write a piece on Liberty & Necessity, printed for Shuckford or Shuckurgh in 1729 or 1739, with a dedication to truth; the burthen of the piece being that the mind was acted upon by Ideas, as body was by matter; and an analysis of the mind’s operations was there given out? The piece was short.
I think there is no news of a general nature, which is all that is worth sending. People are not yet frightened; history and the former discourses of ministry having taught them that invasions &c are bug-bears. They even lend money now & then to West Indians for short terms, that is, to West Indian merchants.
I am, my ever dearest sir, your most devoted &c &c.
 
Notation: B Vaughn July 30. 79
